DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 7 is objected to because of the following informalities:  on line 2, there should be a “the” before “plurality of sign flags”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  on line 1, there should be an “a” before “bitstream”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al. (U.S. 2020/0296420), hereinafter Karczewicz in view of Chen et al. (U.S. 2015/0189321), hereinafter Chen and further in view of Joshi et al. (U.S. 2014/0226721), hereinafter Joshi.

	Regarding claims 1, 18 and 19, Karczewicz discloses an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (Karczewicz [0190]), cause the processor to: 
	use, for a conversion between a current video block in a video region of a video data and a bitstream of the video data, a transform skip mode for the current video block, wherein in the transform skip mode, a transform is skipped on a prediction residual between the current video block and a reference video block ([0183]); 
	select a context of a sign for a current coefficient of the current video block according to one or more sign of a plurality of neighboring coefficients of the current video block (Karczewicz [0130]); and 
	perform the conversion based on the selecting (Karczewicz [0085]),
	wherein a second syntax element indicating a maximum allowed block size used for the transform skip mode is included in the bitstream (Karczewicz [0079]). 
	Karczewicz does not explicitly disclose select a context of a sign flag for a current coefficient of the current video block according to a plurality of sign flags of a plurality of neighboring coefficients of the current video block.
	However, Chen teaches select a context of a sign flag for a current coefficient of the current video block according to a plurality of sign flags of a plurality of neighboring coefficients of the current video block (Chen [0049]); and 
	perform the conversion based on the selecting (Chen [0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karczewicz’s method and apparatus with the missing limitations as taught by Chen to improve the binarization and entropy coding process (Chen [0034]).

	Karczewicz does not explicitly disclose wherein a second syntax element indicating a maximum allowed block size used for the transform skip mode is included in a sequence parameter set.
	However, Joshi teaches wherein a second syntax element indicating a maximum allowed block size used for the transform skip mode is included in a sequence parameter set (Joshi [0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus taught by Karczewicz in view of Chen with the missing limitations as taught by Joshi to video coding efficiency (Joshi [0003]).

	Regarding claims 2 and 21, Karczewicz in view of Chen and Joshi teaches the method and apparatus of claims 1 and 18, wherein the plurality of neighboring coefficients of the current video block include at least one of a left neighbor coefficient or an above neighbor coefficient (Karczewicz [0020] and fig. 3). 

	Regarding claim 3, Karczewicz in view of Chen and Joshi teaches the method of claim 2, wherein the plurality of neighboring coefficients of the current video block include: a left neighbor coefficient and an above neighbor coefficient (Karczewicz [0020] and fig. 3). 

	Regarding claim 4, Karczewicz in view of Chen and Joshi teaches the method of claim 1, wherein the context of the sign flag for the current coefficient is based on the plurality of sign flags of the plurality of neighboring coefficients in accordance with a following rule: 
	if sign flags of a pair of the plurality of neighboring coefficients are both negative, the rule specifies selecting a first context (Karczewicz [0130]). 

	Regarding claim 5, Karczewicz in view of Chen and Joshi teaches the method of claim 1, wherein the context of the sign flag for the current coefficient is based on the plurality of sign flags of the plurality of neighboring coefficients in accordance with a following rule: 
	if one sign flag of a pair of the plurality of neighboring coefficients is negative and another sign flag of a pair of the plurality of neighboring coefficients is positive, the rule specifies selecting a second context (Karczewicz [0130]). 

	Regarding claim 6, Karczewicz in view of Chen and Joshi teaches the method of claim 1, wherein the context of the sign flag for the current coefficient is based on the plurality of sign flags of the plurality of neighboring coefficients in accordance with a following rule: 
	if sign flags of a pair of the plurality of neighboring coefficients are both positive, the rule specifies selecting a third context (Karczewicz [0130]). 

	Regarding claim 16, Karczewicz in view of Chen and Joshi teaches the method of claim 1, wherein the conversion includes encoding the current video block into the bitstream (Karczewicz [0073]). 

	Regarding claim 17, Karczewicz in view of Chen and Joshi teaches the method of claim 1, wherein the conversion includes decoding the current video block from the bitstream (Karczewicz [0074]). 

	Regarding claim 20, Karczewicz in view of Chen and Joshi teaches a method for storing bitstream of a video, comprising: using a transform skip mode for a current video block in a video region of a video data, wherein in the transform skip mode, a transform is skipped on a prediction residual between the current video block and a reference video block; selecting a context of a sign flag for a current coefficient of the current video block according to a plurality of sign flags of a plurality of neighboring coefficients of the current video block; generating the bitstream of the video data based on the selecting; and storing the bitstream in a non-transitory computer-readable recording medium, wherein a second syntax element indicating a maximum allowed block size used for the transform skip mode is included in a sequence parameter set (see Karczewicz [0077], [0085] and claim 18 citations/analysis).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz in view of Chen and Joshi as applied to claim 1 above, and further in view of Xu et al. (U.S. 2018/0205947), hereinafter Xu.

	Regarding claim 7, Karczewicz in view of Chen and Joshi teaches the method of claim 1. Karczewicz does not explicitly disclose wherein a relationship between the context of the sign flag of the current coefficient and plurality of sign flags of the plurality of neighboring coefficients is expressed as: C= (L+A), where C is a context identifier of the context of the sign flag of the current coefficient, L is a sign flag of a left neighbor coefficient of the current coefficient, and A is a sign flag of an above neighbor coefficient of the current coefficient.
	However, Xu teaches, wherein a relationship between the context of the sign flag of the current coefficient and one or more sign flags of the one or more neighboring coefficients is expressed as: 
	C= (L+A), where C is a context identifier of the context of the sign flag of the current coefficient, L is a sign flag of a left neighbor coefficient of the current coefficient, and A is a sign flag of an above neighbor coefficient of the current coefficient (Xu [0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and apparatus taught by Karczewicz in view of Chen and Joshi with the missing limitations as taught by Xu to improve the efficiency of coding DC coefficients (Xu [0018]).

Regarding claim 8, Karczewicz in view of Chen, Joshi and Xu teaches the method of claim 1, wherein the context of the sign flag for the current coefficient is further based on the position of the current coefficient (Xu [0049] and fig. 7). 
The same motivation for claim 7 applies to claim 8.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz in view of Chen and Joshi as applied to claim 1 above, and further in view of Yoo et al. (U.S. 2020/0260070), hereinafter Yoo.

	Regarding claim 9, Karczewicz in view of Chen and Joshi teaches the method of claim 1. Karczewicz does not explicitly disclose wherein a first syntax element indicating whether the transform skip mode is applied to the current video block is conditionally included in the bitstream.
	However, Yoo teaches, wherein a first syntax element indicating whether the transform skip mode is applied to the current video block is conditionally included in the bitstream (Yoo [0275]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and apparatus taught by Karczewicz in view of Chen and Joshi with the missing limitations as taught by Yoo to enhance image coding efficiency (Yoo [0005]).

Regarding claim 10, Karczewicz in view of Chen, Joshi and Yoo teaches the method of claim 9, wherein whether the first syntax element is included in the bitstream is based on a block dimension of the current video block (Yoo [0009] and Abstract). 
The same motivation or claim 9 applies to claim 10.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz in view of Chen, Joshi and Yoo as applied to claim 9 above, and further in view of Zhao et al. (U.S. 2020/0329257), hereinafter Zhao.

	Regarding claim 11, Karczewicz in view of Chen, Joshi and Yoo teaches the method of claim 9. Karczewicz does not explicitly disclose wherein whether the first syntax element is included in the bitstream is based on a coding tree structure of the current video block.
	However, Zhao teaches, wherein whether the first syntax element is included in the bitstream is based on a coding tree structure of the current video block (Zhao [0211], Table 11 on pp. 19-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and apparatus taught by Karczewicz in view of Chen, Joshi and Yoo with the missing limitations as taught by Zhao to improve coding efficiency (Zhao [0172]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving coding efficiency.

Regarding claim 12, Karczewicz in view of Chen, Joshi, Yoo and Zhao teaches the method of claim 11, wherein in response to the current video block is in a single tree structure, the first syntax element is included in the bitstream (Zhao [0211], Table 11 on pp. 19-20). 
The same motivation for claim 11 applies to claim 12.

Regarding claim 13, Karczewicz in view of Chen, Joshi, Yoo and Zhao teaches the method of claim 11, wherein in response to the current video block is in a dual tree luma structure, the first syntax element is included in the bitstream (Zhao [0211], Table 11 on pp. 19-20). 
The same motivation for claim 11 applies to claim 13.

Regarding claim 14, Karczewicz in view of Chen, Joshi, Yoo and Zhao teaches the method of claim 11, wherein in response to the current video block is not in a dual tree chroma structure, the first syntax element is included in the bitstream (Zhao [0211], Table 11 on pp. 19-20). 
The same motivation for claim 11 applies to claim 14.

Response to Arguments
Applicant's arguments filed 3/29/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.
	The Examiner believes that the maximum block size for transform skip mode limitation can be taught by the previously cited art of record, however, in an effort to advance prosecution, the Examiner has added citations for Joshi [0034] as well as the scope of the limitation has changed. 

Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Karczewicz in view of Chen and Joshi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482